Citation Nr: 1645735	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-31 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left shoulder disability.

2.  Entitlement to a total rating for compensation purposes based on individual un-employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 through April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of Portland, Oregon, Regional Office (RO) of the Department of Veteran Affairs (VA) which denied an increased rating for a left shoulder disability.  A February 2013 rating decision denied a claim for TDIU.  In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

When entitlement to TDIU is raised during a claim for increased rating, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore the issue of entitlement to a TDIU is part of this appeal.  


REMAND

The Veteran contends that the record supports the assignment of at least a 20 percent rating for his left shoulder disability as the disability is productive of significant muscle injury which impacts his daily and vocational activities.

The April 1971 medical examination board report states the Veteran underwent a Magnuson-Stack procedure which ultimately failed. 

The Veteran testified on appeal that the failed left shoulder muscle procedure caused a loss of muscle and strength in the arm.  He stated that he avoided jobs and tasks that required him to lift the arm over his head.  

The report of a January 2013 VA shoulder examination erroneously noted that the Veteran did not have, or had he ever had an injury to a muscle group of the left shoulder girdle or arm.

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the January 2013 VA orthopedic examination is incomplete for adjudication as it did not consider an accurate factual background.

Clinical documentation dated after July 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for a left shoulder disability since July 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from July 2016 to present.  

3.  Schedule the Veteran for a VA orthopedic examination which addresses the current nature and severity of a left shoulder disability.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should provide a range of left shoulder motion and should also give ranges of motion of the right shoulder.  The examiner should state whether there is any additional loss of function due to painful motion, excess motion, fatigability, incoordination, weakened motion, or on flare up.  The examination should identify the specific muscle groups affected by the failed Magnuson-Stack procedure.  The examiner should opine as to the impact of the left shoulder disability on the Veteran's vocational pursuits and activities of daily living.  A rationale for all opinions should be provided.  The examiner should also opine whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  If the Veteran is felt unemployable due to the service-connected disabilities, the examiner should opine as to when the Veteran became unemployable due solely to service-connected disabilities.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

